Citation Nr: 0426679	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from August 1985 to March 
1992, with subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for 
diabetes mellitus.


FINDING OF FACT

Insulin-dependent diabetes mellitus was manifest to a 
compensable degree within the year after the veteran 
completed his period of active service.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


II.  Background

The veteran's service medical records show no complaints or 
findings of diabetes.  The service medical records contain 
several records showing treatment for pancreatitis and for 
alcohol abuse.  In September 1989 he was hospitalized for two 
weeks for pancreatitis which occurred the day after an 
episode of drinking. Discharge diagnoses were "acute 
pancreatitis secondary to alcohol abuse," and pancreatic 
pseudocyst confirmed by computed tomography (CT) scan, which 
resolved.  In November 1989, he was hospitalized for 
alcoholism rehabilitation and treatment.  Discharge diagnoses 
were AXIS I alcohol dependence, continuous; alcoholism 
rehabilitation, inpatient; AXIS III cellulitis, left plantar, 
resolved, and right eye subconjunctival hematoma.

In June 1990, the veteran was seen for abdominal cramps and 
vomiting.  He reported drinking alcohol days before after 
being alcohol free since the prior October.  Assessment was 
probable pancreatitis.  A June 1990 laboratory report 
contains an elevated glucose result of 122 mg/dl.  November 
1990 treatment notes show hospitalization for alcoholism 
relapse.  November 1990 laboratory data revealed an elevated 
glucose result of 154 mg/dl.  In October 1991, he was 
diagnosed with alcohol dependency, not in remission.  

VA medical records show that the veteran was hospitalized 
from August to September 1992 in an alcohol dependence and 
treatment program.  On admission in August 1992, the veteran 
reported a past history of excessive use of alcohol, and a 
medical history of pancreatitis and pancreatic cyst secondary 
to alcohol.  Laboratory testing found elevated blood sugars 
of 261, 373, 452 dl.  After treatment was initiated with 
insulin and restricted diet, testing found blood sugars of 
177, 146, and 115 dl in September 1992.  At discharge in 
September 1992, diabetes was managed on insulin twice a day, 
and a 2200 calorie ADA diet.  The report contains diagnoses 
under Axis I of alcohol dependence, continuous; uncomplicated 
alcohol withdrawal; under Axis II, personality disorder, not 
otherwise specified; and under Axis III, hypertension, 
probably secondary to alcohol, now normotensive, status post 
pancreatitis and pancreatic cyst.  Insulin dependent diabetes 
mellitus secondary to pancreatitis was diagnosed. 

Subsequent VA treatment records in the 1990's through January 
2001 show treatment for various medical conditions and 
disorders, and include diagnoses of insulin-dependent 
diabetes mellitus.  A nursing note dated in January 2001 
shows that the veteran reported that he was diagnosed in 1992 
but secondary to his drinking, his diabetes was out of 
control and he was non-compliant with his diet.

The report of a February 2004 VA examination shows that the 
veteran stated that in August 1989, he developed pain in his 
abdomen and he was hospitalized.  He was diagnosed with 
pancreatitis secondary to alcohol abuse and was found to have 
a pseudocyst at the tail of his pancreas.  The veteran stated 
that he was diagnosed with diabetes in March 1992 and was 
placed on insulin since August 1992. The report noted that 
the veteran was hospitalized in May and June 2003 by VA with 
diabetic ketoacidosis and alcohol abuse.  

After examination, the report contains diagnoses of (1) 
insulin-dependent diabetes mellitus; (2) hypertension; and 
(3) chronic pancreatitis, resolved.  

The examiner opined that the veteran currently did not have 
any evidence of chronic pancreatitis.  The veteran had one 
episode of acute pancreatitis in 1989 and since then he had 
no clinical evidence of recurrent pancreatitis.  In this 
connection, the examiner noted that a CT scan in May 2003 and 
a repeat sonogram that month revealed no evidence of 
pseudocyst of pancreas and normal appearing pancreas was 
present.  The examiner also noted that there was no history 
of weight loss, recurrent abdominal pain, steatorrhea or 
nutritional impairment indicating diagnosis of chronic 
pancreatitis.

The examiner opined that in the absence of current evidence 
of chronic pancreatitis and exocrine dysfunction such as 
steatorrhea, chronic abdominal pain, that it was not at least 
as likely as not that the veteran's diabetes mellitus was due 
to his pancreatitis.

The examiner concluded that there was no evidence of chronic 
alcoholic pancreatitis, noting that the veteran had one 
episode of pancreatitis in 1989 and since then the veteran 
had no further attack of pancreatitis or clinical evidence of 
pancreatic insufficiency.

III.  Analysis

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Certain 
diseases, including diabetes mellitus, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The veteran's period of active duty did not involve service 
in Vietnam, and thus the lifelong presumption of service 
connection for diabetes, based on herbicide exposure of 
veterans who served in Vietnam, does not apply.  See 38 
U.S.C.A. § 1116.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains sufficient 
competent evidence of  current diabetes mellitus, including 
the report of the recent VA examination in February 2004 
which contains a diagnosis of insulin-dependent diabetes 
mellitus.  Because the record contains competent medical 
evidence of current diabetes mellitus, and no evidence to the 
contrary, the Board concedes the presence of such current 
diabetes mellitus.

Service medical records show that during service, laboratory 
data revealed elevated glucose levels.  Within one year after 
service, the clinical record contains a diagnosis of insulin 
dependent diabetes mellitus secondary to pancreatitis.  The 
service medical records contain a diagnosis of "acute 
pancreatitis secondary to alcohol abuse."  

The medical evidence above is important because 38 U.S.C.A. § 
105(a) (West 2002) and 38 C.F.R. § 3.301(d) (2003) dictate 
that a disability resulting from alcohol abuse "shall not be 
deemed to have been incurred in line of duty."  Disability 
compensation requires that the disability result from disease 
or injury incurred or aggravated "in the line of duty."  38 
U.S.C.A. § 1110.  Thus if evidence showed a nexus between 
alcohol abuse and the veteran's diabetes mellitus, then 
service connection for diabetes mellitus would not be allowed 
as it did not result from disease or injury incurred or 
aggravated "in the line of duty."

However, here, after a comprehensive review of the record and 
examination of the veteran, the examiner from the February 
2004 VA examination opined that it was not likely that the 
veteran's diabetes mellitus was due to his pancreatitis.  
Furthermore, that examiner also opined that the veteran 
currently did not have any evidence of chronic pancreatitis, 
and that there was no evidence of chronic alcoholic 
pancreatitis.  

Thus, based on the foregoing, the Board finds that service 
connection for diabetes mellitus would not be precluded on 
the basis of being a disability resulting from alcohol abuse 
and not deemed to have been incurred in line of duty.

Diabetes was shown to a compensable degree within the year 
after the veteran's active duty.  This is shown by the 
findings in the VA hospital records of treatment from August 
and September 1992, which contains a diagnosis of insulin-
dependent diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (rating criteria for diabetes).  The showing of diabetes 
to a compensable degree within the year after the period of 
active duty raises the presumption that diabetes mellitus was 
incurred in service.  There is no competent evidence to the 
contrary.  Therefore, the Board finds that there is 
insufficient affirmative evidence to rebut the presumption of 
service connection.

The Board concludes that the veteran's diabetes was incurred 
during his period of active duty.  Thus service connection 
for diabetes mellitus is warranted.  


ORDER

Service connection for diabetes mellitus is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



